DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment dated 8/31/21 has been entered.

Response to Arguments
Applicant’s arguments with regards to the proposed modification of the “large” machine of Cipriani using features of the “small” Kishimoto machine and the skid–steer of Zanetis are not persuasive. Each of the Kishimoto and Zanetis reference teach mechanical features which one of ordinary skill in the art could apply to the Cipriani device using known methods.
Applicant’s further arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 15, 17, 18,  22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cipriani US Patent Application Publication 2010/0327651 in view of Kishimoto US Patent Number 5,695,256 ; Zanetis et al. US Patent Number 5,203,615 ; and Kaczmarski US Patent Number 6,116,699
Cipriani describes the milling machine with frame 1, supports 2, roller housing 7, single roller 3, hydraulic drive (¶60) and also the housing/roller supported between the front/rear supports.
Cipriani lacks the guides and the roller/housing displaceable.
Kishimoto—in the same filed of endeavor—describes a milling machine with roller/housing having integrated hydraulic drive 32s and two linear guides fixed to the machine frame; the roller/housing supported on the guides and displaceable.

Examiner finds that modifying Cipriani to have the two guides fixed to the machine frame and the roller/housing supported on the guides; and the roller/housing and drive 
Cipriani as modified in view of Kishimoto lacks the rear tubular guide and—although Kishimoto describes an actuator37e -lacks the actuator having parallel piston/cylinder
Zanetis—fig 1 at 26 and 27—describes tubular guides to accommodate lateral motion of a similar roller/housing. One of ordinary skill in the art would understand that one or more of the guides 11 in Kishimoto (as applied to Cipriani) could be replaced by a tubular guide (i.e. locating bearing) using known methods1 and would achieve predictable results. 
With regards to the roller operable at any position: Kishimoto is silent with regards to this.
Zanetis—col. 4 line 12-14 describes a roller/housing operable at any position. Zanetis describes this as being useful to accommodate milling near obstructions.   
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Cipriani to have the roller operable at any position.
Kaczmarski –in the same field of endeavor—describes a roller/housing displaceable using parallel cylinder/piston (fig 4 @104)
 One of ordinary skill in the art would understand that the drive apparatus of Kishimoto figure 7 could be replaced by a parallel piston/cylinder using known methods and would achieve predictable results. It would have therefore been obvious to one of ordinary skill 


With regards to claim 17:   Examiner understands locating bearing to be a tubular guide.
It has been shown above that a tubular guide would have been an obvious modification 
With regards to claim 18: selection of a particular distance would have been an obvious matter of engineering design
 

With regards to claim 22: Kishimoto describes actuator 37e located approximately the middle of roller/housing 30 and thus forward of the rear and rearward of the front guides ( fig  7)
With regards to claim 23: Kishimoto is silent with regards to the displaceable while maintaining movement during working engagement.
Zanetis—col. 4 line 12-14 suggest a roller/housing displaceable while maintaining movement during working engagement. Zanetis describes the displacement as being useful to accommodate milling near obstructions    
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Cipriani to have the displaceable while maintaining movement during working engagement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Combining prior art elements according to known methods to yield predictable results” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.